IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0121
                               Filed April 27, 2016


IN THE MATTER OF PROPERTY SEIZED FOR
FORFEITURE FROM BRYCE U. LARUE,

BRYCE U. LARUE,
Petitioner-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Thomas G.

Reidel, Judge.



      Bryce LaRue appeals from the district court’s order granting the State’s in

rem forfeiture complaints. AFFIRMED.



      Bryce U. LaRue, Terre Haute, Indiana, appellant pro se.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee State.



      Considered by Tabor, P.J., Bower, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


TABOR, Presiding Judge.

       Bryce Ulysses LaRue appeals the district court’s order granting two in rem

forfeiture complaints filed by the State of Iowa in connection with a 2008 drug

investigation in Muscatine County. The court determined the State established a

basis for forfeiture of the property and LaRue did not properly challenge the

State’s action under Iowa Code section 809A.11 or section 809A.13 (2013).

After a careful review of the record, the parties’ briefs, the applicable law, and the

district court’s analysis, we conclude the order granting the forfeiture complaints

should be affirmed without opinion pursuant to Iowa Rule of Appellate Procedure

6.1203(a) and (d). Further, LaRue’s arguments concerning cruel-and-unusual

punishment and double jeopardy are waived because they were not addressed

by the district court.

       AFFIRMED.